Opinion by
Tilson, J.
At the trial a sample of the merchandise was admitted in evidence as exhibit 1. Prom the testimony of plaintiff’s witness it appeared that the imported merchandise is a hand saw; that it is of tubular construction in the frame, is adjustable to any length of hacksaw blade, has an excellently designed handle for a mechanic and a wonderful balance; that in this case there was a complete assemblage, less the blade; and that by a complete assemblage he meant the frame, the handle, and the adjusting bolts with which the blade is held. Upon the evidence it was held that the imported merchandise is nothing more than hacksaw frames, i. e., parts of hacksaws. Since neither paragraph 340 nor T. D. 47785 makes any provision for parts of saws of any kind, all claims of the plaintiff were overruled.